Citation Nr: 0105448	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  91-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for the service connected 
multiple sclerosis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1949 to March 1953 
and from July 1954 to July 1964.

This appeal arises from rating decisions of the Roanoke, 
Virginia Regional Office (RO).  This case was last before the 
Board in April 1997 when it was remanded to the RO for 
additional development of the evidence.  


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for his service connected multiple 
sclerosis.

In the Board's April 1997 remand, it was indicated that the 
degree of disability resulting from residuals of the 
veteran's multiple sclerosis was unclear.  It was noted that 
the evidence for multiple sclerosis was less than compelling 
after the October 1996 VA examination and a cerebral spinal 
fluid evaluation.  Conversely, it was noted that a May 1994 
statement from the veteran's private physician indicated that 
the veteran was unemployable due to multiple sclerosis and it 
was opined that a number of problems to include abnormal 
posture, fatigue, spasticity and weakness were residual 
manifestations of multiple sclerosis.  In view of this 
divergent evidence, the Board determined that an additional 
examination by a specialist would be necessary.  In addition, 
the RO was directed to take into account and discuss all 
applicable diagnostic codes relative to all medical 
manifestations of residuals of multiple sclerosis.  

In March 2000, a notation to the file by a VA nurse 
practitioner indicates that a limited examination had been 
conducted at the Deerfield Correctional Center where the 
veteran was incarcerated for a term of 15 years.  The nurse 
practitioner had gone to the correctional facility because it 
was not possible to obtain a direct answer from the 
correctional administration about arranging an examination.  
It was further noted that in order to answer the questions 
posed, the veteran would have to be afforded an intensive 
neurological examination.  The correctional facility 
recommended that an examination could be coordinated with the 
Medical College of Virginia (MCV) as MCV had a medical prison 
unit where most of the required medical examination could be 
conducted.  

The Board acknowledges that providing VA examinations to 
veterans incarcerated in prison may be difficult and, in some 
circumstances, virtually impossible.  The Court, however, has 
provided a degree of guidance for VA adjudicators in the 
event that a veteran is incarcerated.  The Court has 
cautioned adjudicators of incarcerated veterans to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In a subsequent decision which affirmed this need to tailor 
assistance to incarcerated veterans, the Court explained that 
where the Secretary has determined that a veteran is not 
available to participate in a VA examination under regular 
conditions, and in keeping with the 'caution' of Wood, supra, 
a remand is required to provide the Secretary with another 
opportunity to fulfill the statutory duty to assist the 
appellant in developing the facts of his claim.  Bolton v. 
Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton at 191.  In the present 
case, the RO's sole act of affording the veteran an 
inadequate examination by a nurse practitioner at a 
correctional facility does not meet VA's duty to assist 
incarcerated veterans.  Significantly, it appears that the 
necessary medical examination could be conducted at MCV with 
the cooperation of the correctional facility.

Consequently, in light of the previous inadequate attempt to 
afford the veteran an adequate VA neurology examination, the 
Board concludes that another remand is necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand).  On remand, if the 
scheduling of the veteran for a VA neurology examination 
(either at MCV or by a fee basis neurologist at the 
correctional facility) proves not to be possible, the RO must 
document in the claims file all efforts expended to have the 
veteran examined despite his incarceration.

Accordingly, the case is again REMANDED to the RO for the 
following:

1.  The RO should obtain all current 
treatment records relative to the 
veteran's multiple sclerosis and, once 
obtained, all records should be 
permanently associated with the claims 
folder.

2.  The RO should document in the claims 
folder all efforts expended to provide 
the veteran an examination by a board 
certified neurologist to include 
affording him an examination at MCV or 
arranging for a VA fee-basis neurologist 
to conduct the requested examination at 
the correctional facility where the 
veteran is incarcerated.

3.  If possible, the veteran should be 
afforded an examination by a board 
certified neurologist to determine the 
nature and extent of his service 
connected multiple sclerosis.  The RO 
must make the claims folder and a copy of 
this remand available to the examiner 
prior to the examination.  The 
examination report must reflect whether 
such a review of the claims folder was 
made.

All necessary tests and studies should be 
accomplished to include x-rays, magnetic 
resonance imaging (MRI), and computerized 
axial tomography (CT scan).  All findings 
should be set forth in detail.  After 
reviewing all of the evidence of record, 
to include the conflicting VA and private 
medical evidence regarding the veteran's 
multiple sclerosis and its possible 
residuals, the examiner must comment on 
that evidence and provide a thorough 
description of the veteran's multiple 
sclerosis including specific 
identification of those symptoms deemed 
to be associated with multiple sclerosis 
and those symptoms deemed not to be 
associated with multiple sclerosis.  The 
examiner should also render an opinion 
concerning the effect of the veteran's 
multiple sclerosis on his ability to 
function on a daily basis to include 
employment.  If any of the residuals of 
multiple sclerosis involve the veteran's 
joints, the examiner is specifically 
requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain.  The 
examiner is also requested to determine 
the affect, if any, of multiple sclerosis 
on the veteran's joints to include 
whether there is weakened movement, 
excess fatigability and incoordination.  
A rationale for all opinions expressed 
must be provided for the record.

4.  The RO should review the examination 
report resulting from the above requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this remand, to 
include the requirement that the examiner 
review the veteran's complete medical 
history, then the examination report 
should be returned to the examiner for 
corrective action.

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  The RO 
should carefully discuss the rationale 
underlying its determination.  For 
example, in light of the note following 
38 C.F.R. § 4.124, Diagnostic Code 8025, 
and the note preceding 38 C.F.R. § 4.124, 
Diagnostic Code 8000, the RO should 
discuss all other diagnostic codes in the 
Rating Schedule which are applicable to 
the residuals of multiple sclerosis in 
determining why the particular rating 
assigned is warranted and why a higher 
rating is not warranted.  In the event 
that residuals of multiple sclerosis 
affect the veteran's joints, the RO 
should also consider 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If the action taken remains 
adverse to the veteran in any way, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




